Citation Nr: 9922770	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
laceration scar of the chin.


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.


2.  A laceration scar of the chin is manifested primarily by 
mild tenderness to palpation.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no greater than a 
10 percent rating, for a laceration scar of the chin are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7800, 7803, 7804, and 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist him has been satisfied.

Service connection for a laceration scar of the chin was 
granted by the San Juan RO in a July 1981 rating decision 
following review of evidence that included the veteran's 
service medical records.  The RO noted that these records 
showed that he had incurred a chin laceration in an August 
1945 automobile accident.  The RO also noted that a chin scar 
was identified on VA examination in June 1981.  A 
noncompensable evaluation was assigned by the RO at that 
time.

The veteran now contends that his chin scar is of such 
severity as to warrant assignment of a compensable rating.  
After a review of the record, the Board finds 

that his contentions are supported by the evidence, to the 
extent that a 10 percent rating for his chin laceration scar 
is appropriate.

The severity of service-connected disabilities is 
ascertained, for VA rating purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, the noncompensable evaluation currently in 
effect contemplates the presence of a facial scar that is 
only slight in nature (Diagnostic Code 7800).  A rating of 10 
percent would be appropriate for a facial scar that is 
moderate in nature, in that it is disfiguring.

The report of the most recent clinical evaluation of the 
veteran's service-connected chin scar, which is the report of 
the VA examination conducted in September 1997, indicates 
that the scar was in no manner disfiguring.  The report 
specifically shows that the scar was not inflamed, swollen, 
or ulcerative, that there was no depression, keloid 
formation, adherence or herniation, that there was a good 
vascular supply, and that it did not limit the function of 
the body part affected.  In addition, the examiner found that 
it was "not cosmetically disfiguring"; the diagnosis was 
facial scars, "healed."  The Board must accordingly conclude 
that a compensable, or 10 percent, rating under Diagnostic 
Code 7800 is not warranted.

However, the provisions of 38 C.F.R. § 4.118 (1998) also 
include other diagnostic criteria under which a compensable 
rating may be appropriate.  These criteria stipulate that a 
10 percent rating is to be assigned for superficial scars 
that are poorly nourished and which repeatedly ulcerate 
(Diagnostic Code 7803), or for superficial scars that are 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars are also to be evaluated pursuant to the 
limitation of function of the body part affected (Diagnostic 
Code 7805).  

As noted above, the veteran's laceration scar of the chin was 
neither poorly nourished nor ulcerative, nor did it limit the 
function of the affected body part; accordingly, compensable 
ratings under Diagnostic Codes 7803 and 7805, 

respectively, are not appropriate.  However, the September 
1997 examination report also shows that the scar was mildly 
tender to palpation.  Diagnostic Code 7804 provides for a 10 
percent rating in such circumstances, and the Board finds 
that this level of compensation is appropriate in this 
instance.

Having found that a 10 percent rating is warranted, the Board 
must also determine whether a rating greater than 10 percent 
can be assigned.  The Board concludes that this must be 
answered in the negative.  Compensable evaluations (to 
include ratings greater than 10 percent) can be assigned 
under Diagnostic Code 7800 only in circumstances in which 
disfigurement is shown; as indicated above, the September 
1997 VA examination report specifically notes that the scar 
in question was not disfiguring.  In addition, under the 
Schedule, 10 percent is the maximum rating that can be 
assigned under Diagnostic Code 7804.  No such limit is set 
forth with regard to Diagnostic Code 7805; however, ratings 
under that diagnostic standard are premised on limitation of 
the body part affected.  As the September 1997 examination 
report indicates, no such limitation is shown.  The Board 
notes, in that respect, that, while the veteran has alleged 
loss of teeth and impaired masticatory function as a result 
of this scar, the clinical record is devoid of findings to 
that effect.


ORDER

A 10 percent rating, but no greater than a 10 percent rating, 
for a laceration scar of the chin is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

